Filed 3/3/22 P. v. Thomas CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                    B315421

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. A763067)
         v.

ROBERT QUINCY THOMAS,

         Defendant and Appellant.



         THE COURT:

      Robert Quincy Thomas (defendant) appeals the order of the
superior court denying his motion for a sentence modification,
which the trial court construed as a petition for writ of habeas
corpus. We appointed counsel to represent defendant on appeal,
and after examination of the record, counsel filed an opening
brief raising no issues and asking this court to follow the
procedures set forth in People v. Serrano (2012) 211 Cal.App.4th
496. Defendant filed a supplemental brief, in propria persona.
                           BACKGROUND
       In February 1986, defendant pled guilty to one count of
second degree murder (Pen. Code, § 187, subd. (a))1 and was
sentenced to state prison for 15 years to life.
       On June 4, 2020, defendant filed a petition seeking
resentencing under section 1170.95. (People v. Thomas (Jan. 14,
2021, B306959).)
       On June 10, 2020, defendant filed a petition for writ of
habeas corpus in the superior court seeking to vacate his
conviction based on ineffective assistance of counsel. (People v.
Thomas, supra, B306959.)
       On June 23, 2020, the superior court denied the petition for
writ of habeas corpus on two broad grounds—namely, that (1)
defendant’s petition was untimely filed, and (2) his ineffective
assistance of counsel claims lacked merit because his counsel was
not ineffective for (a) failing to advise him of the applicability of
later-enacted section 1016.8, which did not apply to defendant,
and (b) not objecting to the charging document, which was not
defective. (People v. Thomas, supra, B306959.)
       Defendant appealed the order. However, in a noncapital
case, no appeal lies from the denial of a petition for writ of habeas
corpus. (Robinson v. Lewis (2020) 9 Cal.5th 883, 895 [“in
noncapital cases, if the superior court denies a petition for a writ
of habeas corpus, the petitioner has no statutory right to appeal.


1     All further statutory references are to the Penal Code
unless otherwise indicated.



                                 2
Instead, the petitioner must file a new, original petition,
generally in the Court of Appeal”]; Briggs v. Brown (2017) 3
Cal.5th 808, 836 [“A petitioner currently has no right to appeal
from a superior court denial of habeas corpus relief. Instead,
review is obtained by filing a new habeas corpus petition in a
higher court”]; In re Clark (1993) 5 Cal.4th 750, 767, fn. 7
[“Because no appeal lies from the denial of a petition for writ of
habeas corpus, a prisoner whose petition has been denied by the
superior court can obtain review of his claims only by the filing of
a new petition in the Court of Appeal”].) Accordingly, we
dismissed that appeal. (People v. Thomas, supra, B306959.)
       On August 6, 2020, the trial court denied defendant’s
resentencing petition on the ground that defendant was “the
actual killer” and hence “ineligible for relief” under section
1170.95 “as a matter of law.” Defendant did not appeal the order.
       On April 14, 2021, defendant filed a petition for a writ of
habeas corpus in this court, contending that his 1986 plea
agreement was invalid. We denied the petition.
       On July 8, 2021, defendant filed with the trial court a one-
page handwritten document titled “motion for sentence
modification” that alluded to Senate Bill No. 1437, which
amended sections 188 and 189 and added section 1170.95.
       On August 24, 2021, in a written memorandum of decision,
the trial court construed the motion as a petition for writ of
habeas corpus, and summarily denied defendant’s petition. The
court explained that although defendant appeared to be
requesting resentencing pursuant to section 1170.95, he had not
complied with the procedural requirements of that section; i.e., he
failed to serve the petition on the appropriate parties, to include a
declaration that he was eligible for relief, and to specify whether




                                 3
or not he wished to have counsel appointed. (§ 1170.95, subd.
(b)(1)(A) & (C).) The court also noted that defendant’s prior
petition for relief pursuant to section 1170.95 had been denied
because defendant is the actual killer and was therefore ineligible
for relief as a matter of law.
       On September 21, 2021, defendant filed a timely notice of
appeal.
                            DISCUSSION
       Defendant once more purports to appeal the order denying
his habeas petition. As noted above, no appeal lies from the
denial of a petition for writ of habeas corpus. (See generally
Robinson v. Lewis (2020) 9 Cal.5th 883, 895; Briggs v.
Brown (2017) 3 Cal.5th 808, 836.) Because defendant has no
right to appeal the denial of his petition for writ of habeas corpus,
this appeal must be dismissed. Thus, to the extent defendant’s
supplemental brief addresses issues beyond those covered by
section 1170.95, they are beyond our jurisdiction to consider.
       Even if we were to disregard the trial court’s
characterization of defendant’s motion as a habeas petition, and
instead to treat it as a successive petition for relief under section
1170.95, to the extent it seeks relief under that section, the trial
court’s denial of relief was still appropriate. It is undisputed that
defendant’s motion did not declare that he was eligible for relief
under the requirements of Senate Bill 1437, and did not specify
whether he sought the appointment of counsel. Where, as here,
“information required by” section 1170.95 “is missing from the
petition and cannot be readily ascertained by the court, the court
may deny the petition without prejudice to the filing of another
petition and advise the petitioner that the matter cannot be
considered without the missing information.” (§ 1170.95, subd.




                                 4
(b)(2).) Here, the trial court’s order spelled out why defendant’s
petition was deficient under section 1170.95. Although the court
opted to construe the deficient filing as a habeas petition (rather
than treating it solely as a deficient section 1170.95 filing and
denying it without prejudice to a corrected filing), this is of no
consequence because this was defendant’s second section
1170.95-based filing, which demonstrates that defendant already
knows he may file a successive petition.
                           DISPOSITION
       The appeal is dismissed.




——————————————————————————————
LUI , P. J., ASHMANN-GERST, J., HOFFSTADT, J.




                                 5